EXHIBIT B
Services offered by a private company, not the IRS.

 

 

 

CONSUMER SUPPORT - FEDERAL INCOME TAX DEBT TAXATION APPEALS
pat eee ——— —— —————
(800)498-4601 SE HABLA ESPANOL

MONDAY - SATURDAY

NOTICE DATE: 12/3/2020

RE: Rahul Dev Manchanda
PIN No.:
Tax: Federal Taxing Authority
Amount Due: $82,166.60

TAXPAYER LEGAL NAME AND ADDRESS

T4 P1 676
Rahul Dev Manchanda 69756
1 Columbus P] Apt S47C
New York NY 10019-8216

#8 NOTICE OF LIEN FILED IN COUNTY ***

 

Dear Rahul Dev Manchanda,

Please respond immediately for the best opportunity to suspend any additional fees and penalties.
You have been sent numerous corespondences and you have not responded as of this notice.

A LIEN HAS BEEN FILED AGAINST YOU DUE TO YOUR FAILURE TO PAY YOUR
TAXES TO THE FEDERAL TAXING AUTHORITY

 

BALANCE DUE: — $82,166.60
LIEN FILED ON: — 12/3/2020
NOTICE DATE: 12/3/2020

 

 

 

This lien will remain on record and against you and all your current and future assets until the balance
due, current and future interest, fees, penalties and any and all associated charges that are allowable by law are
paid in full. This lien may affect your credit rating, ability to buy or rent a home, car, truck or other assets.

In addition, until your balance is zero ($0.00), the Federal Taxing Authority may pursue other collection
actions including taking money from your paycheck or Social Security Benefits, your entire tax refund, and
money in your bank or savings account(s). They may even elect to revoke your business or automobile license
and/or pursue criminal prosecution.

CALL FOR DEBT DISMISSAL OR REDUCTION

CALL
(800)498-4601

“MONDAY - SATURDAY

— _— eee llllleEEEE—EEoETE

We are a private company not the government, do not represent or collect on behalf of any government agency. This notice was generated
from a public lien filing regarding income tax, some values are estimated. No results are guaranteed.
12:56 us =

< A owe

erg ET HAST " a ee me al! eigenen

42/24/2020

You have maif and packages ariving soon.

gj. COMING TO YOUR MAILBOX SOON.

 

View all mail on dashboard >

Notice of delivery service impacts

 

USPS® is experiencing unprecedented volume
increases and limited employee availability due to
the impacts of COVID-19.

We appreciate your patience and remain committed
to delivering the holidays to you.

Please note, no physical mali is associated with this nopficabon

Click fee FROM USPS

learn more

Learn More >

 

Tax Cato anp Arraais
Comers Sercoes Bren

 

 

 

 

 

 
12:57 wl eS &)

< Ow -

 

 

roar ee

USPS Informed Delivery Dec21  ¢,

to me v

 

You have mali and packages arriving soon. 12/21/2020

Ba. COMING TO YOUR MAILBOX SOON.

iN

 

View all mail on dashboard >

 

 

Ban Dev
Lotbunas Pl Apt Be
ew Fork BT S5SR9-82ks

 

 

 

 

 

‘Re em aT cea en Ae Hite ae rmteennt
oe abies enedieneoe
VENT paca oe SOR (Me TN a i a. i
Sr enn! at A ie i sat app si nicotinic aseectirnie ees clan
12:59 ws =

< [i M see
=) 40h Reeenl

You have mail and packages arriving soon. 12/15/2020

5. COMING TO YOUR MAILBOX SOON.

Pee

 

View all mail on dashboard >

   

CONFIDENTIAL

aye ep RTS OT
TAX CITATIONS AND APPEALS
CONSUMER SupPorT Division

 

FIRST-CLASS MAIL

 
1:02 atl > =)

< Hwa

Your Daily Digest for Mon, Dec
14 Inbox Ww

USPS informed Delive... Dec 14 q cow
tome v |

You have mail and packages arriving soon, 12/14/2020

Ba. COMING TO YOUR MAILBOX SOON.

ie

 

View all mail on dashboard >

 

 

 

 
 

 

as
1:08.47 Fe -

< Recents

    

+1(/2G) 381-3267

Denver, CO

message call pay

Yesterday
5:21PM Missed Call

Share Contact
Create New Contact

Add to Existing Contact
Add to Emergency Contacts
Share My Location

Block this Caller

 

*x* @ © # ao

Favorites Recents Contacts Keypad Voicemail

 
1:08 7 uw Fe)

< Recents

   

+1 (303) 597-1753

Denver, CO

oe \Y es | Ds S

message call pay

Today
10:48 AM Missed Call

Share Contact
Create New Contact

Add to Existing Contact
Add to Emergency Contacts
Share My Location

Block this Caller

* @ © = Go

Favorites Recents Contacts Keypad Voicemail

 
Message

Subject: Message
From: "Wall Street Receptionist" <messages@yourwallstreetoffice.com>

Date: 12/29/2020, 5:43 PM
To: info@manchanda-law.com

Form Completed (Message Form)

Details

Client:
Contact:
Caller:
Date:
Co:

Tel:

Re:

lofi

8207 Manchanda Law Office PLLC
Rahul Manchanda

17203813267

12/29/2020 5:43:31 PM

Ms. Kaylan

2020 Tax Resolutions

877 208 5857 ext.121

PT/Denied,
To: Tax matter from a few weeks.

Please call when you get a chance.

12/30/2020, 6:02 PM
